Exhibit 21 Subsidiaries of Registrant NAME STATE OR OTHER JURISDICTION OF INCORPORATION Cintas Corporation No. 3 Nevada Cintas Corporation No. 2 Nevada Cintas Corp. No. 8, Inc. Nevada Cintas Corp. No. 15, Inc. Nevada Cintas – R.U.S., L.P. Texas Cintas Corporate Services, Inc. Ohio The Millennium Mat Company, LLC Ohio Grupo Cintas de Mexico S.A. de C.V. Mexico Cintas Cleanroom Resources de Mexico, S.A. de C.V. Mexico Cintas Service Transportation, LLC Ohio Cintas C.V. Holdings, LLC Ohio Cintas Corporation Hong Kong Limited Hong Kong Cintas Wholesale First Aid LLC Ohio Cintas Distribution LLC Ohio CDS Equipment Holdings, LLC Ohio Cintas Netherlands Holding C.V. Netherlands Cintas Macau Limited China Cintas de Honduras, S.A. Honduras Empresa Cintas de Mexico, S.A. de C.V. Mexico Ensambles de Coahuila, S.A. de C.V. Mexico Cintas Manufacturing LLC Ohio Cintas Holdings LLC Ohio Cintas Netherlands Holding B.V. Netherlands Cintas Canada Limited Ontario, Canada 3065521 Nova Scotia Company Nova Scotia, Canada 3065520 Nova Scotia Company Nova Scotia, Canada Cintas Document Management – Netherlands B.V. Netherlands Cintas Canada Investment Limited Partnership Alberta, Canada 69
